This is an original petition filed in this court in which the petitioner alleges he is unlawfully restrained of his liberty by Mr. Bradley, sheriff of Payne county, Okla., that his restraint is illegal for the reason that he has been in custody of the sheriff for a period of more than 48 hours without an opportunity of a preliminary hearing; that bond has been fixed by Judge L. H. Woodyard of Payne county, at $5,000; that he has made a good and sufficient bond in the sum of $1,000 and submitted to the judge for approval; and that the date set for a preliminary hearing was made on same two weeks later than the statutes require it should be made. *Page 101 
No proof is offered in support of petitioner's prayer for relief, nor has any response been filed. After a careful examination of the petition filed, we hold that the petitioner is not entitled to the relief prayed for, and the writ is denied.